NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted October 31, 2017 *
                             Decided November 3, 2017

                                          Before

                           DIANE P. WOOD, Chief Judge

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge


No. 17-1861

MATTHEW SIPP,                                      Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
      v.
                                                   No. 16 C 7261
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,            Milton I. Shadur,
      Defendant-Appellee.                          Judge.


                                     ORDER

       Matthew Sipp, whose vision is impaired, appeals from a judgment upholding an
administrative law judge’s determination that he was not disabled between January 13,
2014, and January 29, 2015. We affirm the judgment.




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-1861                                                                         Page 2

       Sipp first applied for SSI and disability insurance benefits in 1993. An ALJ
evaluated Sipp’s application in 1996 and found that he was entitled to benefits based on
his 20/400 uncorrected vision and his inability to tolerate corrective lenses. His benefits
were discontinued in 2005. Sipp acknowledges knowing around this time that his
benefits had stopped. In December 2005, he applied for disability insurance benefits, but
that application was denied the following year.

       In early 2014 Sip filed a new SSI application based on his vision difficulties.
Another ALJ denied his application, concluding based on examinations conducted by
state-agency physicians that his vision had improved substantially, that he could
perform unskilled work at all exertional levels, and that he was not disabled from the
January 13, 2014 application date to her decision on January 29, 2015.

       After the Appeals Council denied review, Sipp sought judicial review. He
argued that the discontinuation of his benefits in 2005 was unlawful because he never
had received a written notice that his benefits would be terminated. He also contended
that, before his hearing, he did not receive the encrypted compact disc that contained
the relevant documents from the administrative record (the CD apparently had been
mailed to the wrong address), and this impeded his ability to write his brief.

        The district judge rejected Sipp’s arguments and granted the Commissioner’s
motion for summary judgment. The judge first determined that Sipp could not appeal
the Commissioner’s decision in 2005 to terminate benefits because Sipp did not file his
appeal within the requisite 60 days, see 42 U.S.C. § 405(g). And even if he was unaware
at that time that his benefits had been terminated, he should have become aware of the
termination once he filed a new application for benefits in December 2005 and stopped
receiving them. There was no evidence that Sipp could not file the claim earlier, the
court added, and he could not circumvent the 60-day rule by seeking to reopen the
earlier decision in his 2014 application. As for the ALJ’s 2014 denial of benefits, the
judge agreed with the Commissioner that the uncontradicted medical evaluations in the
record showed that Sipp no longer was disabled. Finally, the judge found that Sipp was
not prejudiced by not receiving the CD before his appeal because he did not point to
any information in the administrative record of which he was unaware.

        On appeal Sipp first argues that the ALJ erred by refusing to construe his 2014
application as an appeal from the Commissioner’s 2005 decision to terminate his
benefits. But there was no error. If Sipp wanted to appeal the 2005 ruling, he needed to
file a written request with the Appeals Council within 60 days, 20 C.F.R. § 416.1468(a),
or otherwise seek an extension of time from the Appeals Council to file an appeal.
No. 17-1861                                                                          Page 3

See 42 U.S.C. § 405(g); Casey v. Berryhill, 853 F.3d 322, 326 (7th Cir. 2017); 20 C.F.R.
§ 416.1468(b); id. § 416.1411. Sipp filed, however, not a request for an extension but a
new application for benefits. Therefore the ALJ did not error by evaluating Sipp’s filing
as a new application.

       Sipp then insists that the ALJ ignored evidence—the Commissioner’s 1996
decision granting him benefits as well as other unspecified “statements.” But an ALJ
need not give a written evaluation of every piece of evidence as long as she builds a
“logical bridge” to her conclusion. See Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014).
The ALJ did so here. She considered Sipp’s complaints that he suffered from panic
attacks and social anxiety, as well as the medical opinions in the record. See 20 C.F.R.
§ 404.1527(b), (c). Sipp does not point to any relevant evidence that the ALJ did not
address.

       We have considered Sipp’s other contentions but none merits discussion.

                                                                               AFFIRMED.